EXHIBIT 99.1 CONTACT:Investor Relations 404-715-2170 Corporate Communications 404-715-2554 Delta Air Lines Reports March 2008 Quarter Financial Results ATLANTA,April 23, 2008 – Delta Air Lines (NYSE:DAL) today reported results for the quarter ended March 31, 2008.Key points include: · On April 14, 2008, Delta announced an agreement to merge with Northwest; the transaction will create America’s premier global airline, which is expected to generate in excess of $1 billion in annual revenue and cost synergies. · Delta’s net loss for the first quarter excluding special items was $274 million, or $0.69 per diluted share, driven by a $585 million year over year increase in the cost of fuel.1,2,3 · Delta’s reported net loss for the March 2008 quarter was $6.4 billion, or $16.15 per diluted share. · Special items include a $6.1 billion non-cash goodwill impairment charge from the decline in Delta’s market capitalization due to sustained record fuel prices. · As of March 31, 2008, Delta had $3.6 billion in unrestricted liquidity, including $1 billion available under its revolving credit facility. Merger with Northwest On April 14, Delta announced that it had reached an agreement to merge with Northwest to become America’s premier global airline with the international presence to compete effectively in an industry subject to high fuel prices and intense competition.The merger creates a more durable company that is better positioned to manage through economic cycles, invest in its fleet, and introduce innovative services for customers. The transaction is expected to create more than $1 billion in sustainable, annual revenue and cost synergies by 2012.Primarily these synergies will be generated by more effective aircraft utilization and a more comprehensive and diversified route system as the combined company reallocates up to 50% of its international and 10% of its domestic fleet to improve profitability.Delta will also benefit from significant cost synergies as it reduces overhead and improves operational efficiency. The combined carrier will have a more diversified network footprint, with a goal of 50% of its capacity deployed internationally.By reallocating capacity around the world, the company will build a natural hedge against seasonal demand shifts and regional economic weakness, positioning it for long-term success and increasing financial stability. -more- Page 2 “Our need to respond to the pressures of dramatically rising fuel costs and a softening U.S. economy drove us to take a closer look at all options to protect Delta’s future.The merger with Northwest will create an airline with the size, scale and global presence to weather economic downturns and compete long-term in the global marketplace,” said Richard Anderson, Delta’s chief executive officer.“I appreciate the hard work of the Delta people and their commitment to ensuring that Delta maintains its leadership position in the industry.” Response to Record Fuel Prices On March 18, Delta announced that it had aggressively recalibrated its 2008 business plan with a focus on preserving liquidity in light of the significant increase in crude oil prices.The airline reevaluated its capacity, targeting reductions in or cancellations of unprofitable routes, and has already implemented schedule changes to bring down domestic flying.Delta now expects system capacity for the second half of 2008 to be down 0-2% compared to 2007, with domestic capacity down 9-11%. As a result of the capacity reduction, the company is removing 15-20 mainline and 60-70 regional jet aircraft from its operations by the end of 2008.Delta is continuing to evaluate the fuel and demand environment and will make proactive changes quickly if economic conditions warrant. Delta is also accelerating revenue and productivity initiatives to help address high fuel costs, as well as reducing capital spending.These measures will provide revenue and cost benefits of $150 million in 2008 (equivalent to $350 million on an annual basis), in addition to the $400 million in productivity initiatives previously announced. Financial Performance Delta reported a net loss of $274 million in the first quarter of 2008 compared to a net loss of $6 million in the first quarter of 2007, excluding special and reorganization4 items.The $268 million year over year increase in net loss was driven by a $585 million increase in costs due to higher fuel price.Delta did not record an income tax benefit in the March 2008 quarter. Revenue Momentum Passenger revenue increased 10% in the first quarter of 2008 on a 2% increase in capacity compared to the prior year period, demonstrating Delta’s momentum from its network transformation and revenue management initiatives.The increase in passenger revenue was driven by 6% higher yield and 4% higher traffic.Delta’s international expansion has contributed significantly to passenger revenue growth, as the airline has launched nearly 90 new international routes since the summer of 2005, including Tel Aviv, Prague, Dubai, London-Heathrow and Shanghai.Delta has grown the percentage of its capacity operating in international markets from 25% in the March 2006 quarter to 33% in the March 2008 quarter.Delta expects more than 40% of capacity to be deployed in international markets by summer 2008. -more- Page 3 Based on the most recently available ATA data, Delta’s consolidated length of haul adjusted passenger unit revenue (PRASM) was 101% of industry average PRASM (excluding Delta), up from 86% in 2005 when the company began its network restructuring.This represents the first quarter in eight years that Delta has exceeded industry average. Delta’s selection of unique and distinct markets has allowed the company to grow international unit revenues and capacity at double digit rates.Delta’s international PRASM grew 13% year over year in the March 2008 quarter, with strong yield gains in the trans-Atlantic and Latin markets. Domestic PRASM increased 6% on a capacity decline of 2%.Consolidated system PRASM improved more than 7% to 11.36 cents. Comparisons of revenue related statistics by geographic region are as follows: March 2008 Quarter vs. March 2007 Quarter Domestic Latin America Atlantic Pacific Passenger Revenue 4.8% 15.7% 29.5% 47.7% Passenger Unit Revenue 6.5% 16.8% 11.8% 3.5% Yield 4.8% 8.4% 13.9% 14.5% Traffic 0.1% 7.5% 13.6% 29.0% Capacity (1.5)% (0.2)% 15.8% 42.8% Load Factor 1.3 pts 5.8 pts (1.4) pts (8.2) pts Non-passenger revenue was also strong in the first quarter.Revenue from Cargo operations increased 20% compared to the March 2007 quarter.Other net revenues grew $133 million, or 33%, primarily due to an increase in passenger fees and charges, revenue from SkyMiles, and maintenance services provided to third parties. Cost Discipline Excluding special items described below, Delta’s operating expenses increased 20%, or $825 million compared to the first quarter of 2007, largely due to the $585 million increase in costs due to higher fuel prices.The remainder of the increase in operating expense was due primarily to fresh start accounting, salary and benefit enhancements for Delta’s employees, and the cost of increased capacity versus the prior year quarter.For the March 2008 quarter, non-operating expenses declined 20%, or $32 million, due primarily to lower effective interest rates (including the impact of fresh start reporting) and interest earned on higher average cash balances, which were partially offset by FAS 133 mark-to-market on hedges. Delta's mainline unit cost (CASM5) excluding special items increased 16% to 11.64 cents compared to the prior year period, reflecting the significant increase in fuel costs.Excluding fuel expense, mainline CASM increased 4% to 7.31 cents compared to the March quarter of 2007. -more- Page 4 “We have moved quickly to mitigate the short-term impact of higher fuel prices by further reducing domestic capacity and taking a disciplined approach to costs and cash flow.These actions have offset more than 50% of the fuel price impact,” said Edward Bastian, Delta’s president and chief financial officer.“However, we clearly need to do more.Merging with Northwest will generate over $1 billion in annual synergies, providing a more durable financial foundation for the future and giving Delta a stronger platform for profitable, long-term growth.” Special and Reorganization Items Delta recorded special items of $6.1 billion in the March 2008 quarter, including 1) a $6.1 billion non-cash goodwill impairment charge due to a decline in Delta’s market capitalization caused by sustained record fuel prices and 2) a $16 million charge for severance for the previously announced voluntary workforce reduction programs. Upon emergence from bankruptcy, Delta recorded a $12 billion goodwill balance under fresh start accounting.The valuation of goodwill was predicated on the company’s market value at that point of $9.4 billion.A key assumption in that valuation was the price of fuel of $70 per barrel.Crude oil recently traded over $117 per barrel, with refining spreads in the $20-$30 range, significantly impacting Delta’s single largest operating expense and future projected discounted cash flows. Based on the difference between Delta’s book equity and an updated stand-alone valuation reflecting current fuel and economic assumptions, prepared in connection with Delta’s recently announced merger with Northwest, Delta recorded a non-cash goodwill impairment charge of $6.1 billion. In the
